Banke, Judge.
This is an appeal from a judgment entered on a jury verdict for the defendant-appellee in a rear-end collision case. The appellant argues that the evidence did not support the verdict.
The plaintiff-appellant was driving along a service road adjacent to a parking lot when he was hit from the rear by the appellee’s vehicle. The appellee stated that he had looked away from the road momentarily and that when he looked back the appellant had stopped in front of him. The appellant denied having stopped and stated that the appellee merely overtook him.
In rear-end collision cases, as in other negligence cases, the existence of liability is to be determined by a jury unless the issue is so clear that reasonable minds could not differ on it. Atlanta Coca-Cola Bottling Co. v. Jones, 236 Ga. 448 (224 SE2d 25) (1976); Powell v. Jackson, 142 Ga. App. 34 (234 SE2d 837) (1977). The evidence in this case is in conflict and does not demand a finding that the defendant was negligent or that, if he was, his negligence was the proximate cause of the collision. Accord, Garrett v. Royal Bros. Co., 225 Ga. 533 (170 SE2d 294) (1969). Therefore, the case was properly submitted to the jury, and the trial court did not err in overruling the motion for new trial.

Judgment affirmed.


Shulman and Birdsong, JJ., concur.